Citation Nr: 0505209	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to May 
1946.  He died in October 1974.  The appellant in this matter 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which determined that new and material evidence had not been 
received to reopen a claim of service connection for the 
cause of the veteran's death.  

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  After she was notified of the 
time and date of the hearing by mail, she contacted the RO 
and asked that her hearing be cancelled.  At her request, 
therefore, the Board will proceed with consideration of this 
appeal based on the evidence of record.


FINDINGS OF FACT

1.  In February 1993 and March 2001 determinations, the RO 
denied service connection for the cause of the veteran's 
death.

2.  Although the appellant was notified of these 
determinations and of her appellate rights, she did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the February 1993 
and March 2001 determinations is cumulative or redundant, and 
does not by itself, or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The February 1993 and March 2001 determinations denying 
service connection for the cause of the veteran's death are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In February, April, 
and December 2003 letters, and in the September 2003 
Statement of the Case, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters also generally advised the appellant to submit 
any additional information that she felt would support her 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

To the extent that the appellant did not receive a complete 
VCAA notice prior to the initial rating decision denying her 
claim, the Board finds that she has not been prejudiced.  The 
VCAA notices discussed above were provided by the RO prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notices in summary fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, the appellant is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the 
appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are all post-service VA and private medical records 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  In that regard, 
in her October 2003 substantive appeal, the appellant 
indicated that records pertaining to the veteran were located 
at the VA Medical Centers in Phoenix, Oklahoma City, Little 
Rock, and Springfield, Missouri.  A review of the claims 
folder shows that records from these facilities are already 
associated with the claims folder and were considered by the 
RO at the time of the previous decision.  The appellant has 
identified no additional clinical records pertinent to this 
appeal.  

With respect to a VA medical opinion, the Board finds that 
such is not necessary in this case.  As set forth below, the 
record does not establish that the disability which caused 
the veteran's death was present in service or may be 
associated with his service or a service-connected 
disability.  In any event, under 38 C.F.R. 
§ 3.159(c)(4)(iii), VA will obtain a medical opinion only if 
new and material evidence is already presented or secured.  
Given the conclusion reached below, a medical opinion is not 
necessary in this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



I.  Factual Background

The veteran's service medical records show that in January 
1946, he was hospitalized after sustaining a cerebral 
concussion in an automobile accident.  At the time of 
admission, it was noted that in December 1943, prior to 
active service, the veteran had sustained a severe blow to 
the head as a result of a crate falling on him.  He reported 
that since that time, he had experienced symptoms such as 
headaches, dizziness, and fainting.  In fact, he indicated 
that he had fainted while driving, causing the automobile 
accident which had produced his most recent head injury.  
After a course of hospitalization and evaluation, his 
treating physicians concluded that the veteran had post-
traumatic encephalopathy, which had existed prior to service 
and had been aggravated by the January 1946 cerebral 
concussion.  The veteran was medically discharged from 
service as a result of his disability.  

The veteran's service medical records, including the 
hospitalization records discussed above, are negative for 
complaints or findings of a cardiovascular disorder.  At his 
December 1945 service separation medical examination, the 
veteran's lungs and cardiovascular system were normal and a 
chest X-ray was negative.  

In May 1946, the veteran submitted an application for VA 
compensation benefits, including service connection for 
residuals of a head injury.  His application is silent for 
any mention of a cardiovascular disorder.  In a May 1946 
rating decision, the RO granted service connection for 
traumatic lesions and assigned an initial 10 percent rating, 
effective May 11, 1946.  

In April 1948, the veteran submitted a claim for increased VA 
benefits.  Medical evidence developed in connection with this 
claim is negative for complaints or findings of a 
cardiovascular disorder.  Indeed, an August 1948 VA medical 
examination report indicates that the veteran's 
cardiovascular system was normal at that time.  In an August 
1948 rating decision, the RO increased the initial rating for 
the veteran's traumatic encephalopathy to 30 percent, 
effective May 11, 1946.

Thereafter, the veteran was hospitalized in connection with 
his complaints of recurrent headaches.  Physical evaluation 
was normal, including the veteran's heart, chest, and lungs.  
After evaluating the veteran, the examiner concluded that the 
veteran's symptoms were due to conversion hysteria.  The 
diagnosis was conversion hysteria with minimal impairment.

In a November 1948 rating decision, the RO recharacterized 
the veteran's service-connected disability as conversion 
hysteria and reduced the rating 10 percent, effective January 
3, 1949.  

In December 1965, the veteran submitted a claim for an 
increased rating for his service-connected disability.  In 
support of his claim, he submitted a November 1965 private 
medical examination report which is negative for diagnoses of 
a cardiovascular disorder.  Examination showed that the 
veteran's heart was not enlarged and there was no thrill, 
edema, dyspnea, cyanosis, murmur or arrhythmia.  Blood 
pressure was 138/96.  A January 1966 VA medical examination 
report is likewise negative for notations of a cardiovascular 
disorder.  

In a February 1966 rating decision, the RO continued the 10 
percent rating for the veteran's conversion reaction.  The 
veteran appealed the RO's determination.

Medical evidence developed in connection with the appeal 
includes a July 1966 hospitalization summary which shows that 
the veteran was admitted for observation and evaluation.  The 
hospitalization report notes that at the time of admission, 
the veteran's blood pressure was 154/90.  During the course 
of hospitalization, his blood pressure ranged between 120 to 
130/80 to 90, except for 140 systolic on four occasions and 
diastolic of 100 on one occasion.  The veteran had no 
symptoms with pressure over the carotid sinuses.  There was 
no tachycardia, heart consciousness, hypertension or 
dependent edema.  A chest X-ray showed that the lungs were 
free of active disease, although there were at least two 
discrete calcific densities in the lung fields which were 
determined to be of no immediate pathological significance.  
The heart was not remarkable.  

In an April 1967 decision, the Board denied a rating in 
excess of 10 percent for the veteran's service-connected 
disability.

In November 1969, the veteran was hospitalized in connection 
with complaints of numbness in the right hand.  Physical 
examination was within normal limits and the veteran's blood 
pressure was 130/92.  The diagnosis was minimal degenerative 
disc disease of the cervical spine.  The veteran was again 
hospitalized in January 1970 for a cervical diskectomy.  The 
hospitalization summary is negative for complaints or 
findings of a cardiovascular disorder.

In June 1973, the veteran filed a claim for an increased 
rating for his service-connected disability.  In connection 
with his claim, he submitted private medical records showing 
that in October 1971, he was hospitalized in connection with 
his complaints of increasing indigestion.  He was diagnosed 
as having clear cell carcinoma of the kidney and he underwent 
a nephrectomy in November 1971.  Eight months later, a 
routine chest X-ray showed two discrete lesions in the left 
lower lobe.  In January 1973, he was diagnosed as having 
metastatic disease, probably limited to the left lower lobe, 
from a primary clear cell carcinoma of the right kidney.  A 
November 1972 VA medical examination showed a diagnosis of 
mild anxiety reaction.  In an August 1973 rating decision, 
the RO continued the 10 percent rating for the veteran's 
service-connected disability.

In October 1974, the veteran died.  The death certificate 
indicates that the cause of his death was pulmonary emboli 
and myocardial infarction with heart failure due to severe 
atherosclerosis, especially coronary.  Other significant 
conditions contributing to death were carcinoma of the right 
kidney with generalized nephrectomy.  

In October 1992, the appellant submitted an application for 
dependency and indemnity compensation (DIC) based on service 
connection for the cause of the veteran's death.  

In support of her claim, she submitted a November 1974 letter 
from a VA physician who had examined the veteran's body after 
his death.  He indicated that he had discovered a tumor 
involving the veteran's lungs, a portion of which had spread 
to the veteran's brain.  He indicated that the veteran, 
however, had been found to have had a very severe heart 
attack due to an obstruction of an artery carrying blood to 
the heart.  The physician indicated that it was his opinion 
that the veteran's heart attack was the specific cause of his 
death.

In February 1993, the RO notified the appellant that her 
claim had been denied on the basis that the evidence did not 
establish that the veteran's death was due to a service-
connected disability.  She was advised of her appellate 
rights, but did not appeal.

In November 2000, the appellant requested reopening of her 
claim of service connection for the cause of the veteran's 
death.  In March 2001, the RO notified her that the claim had 
been denied.  She was again advised of her appellate rights, 
but did not appeal.

In November 2002, the appellant again requested reopening of 
her claim of service connection for the cause of the 
veteran's death.  In support of her claim, she submitted a 
copy of the veteran's death certificate.  

In April 2003, the RO denied her claim on the basis that new 
and material evidence had not been received.  The appellant 
appealed the RO's determination.  In her October 2003 
substantive appeal, the appellant argued that the cause of 
the veteran's death was related to his service.  She 
indicated that his treating physician believed that the 
veteran's continuous deterioration was affecting his heart.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by the appellant or otherwise 
associated with the claims folder since the last final 
decisions in April 1993 and March 2001.

This additional evidence consists of the statements of the 
appellant and a copy of the veteran's death certificate.  The 
Board has carefully considered this additional evidence, but 
finds that it is not new and material sufficient to reopen 
the claim of service connection for the cause of the 
veteran's death.

Regarding the appellant's statements that the veteran's death 
was related to his active service, the Board notes that 
because the record does not establish that she possesses a 
recognized degree of medical knowledge, she lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

The Board has also considered the appellant's statement to 
the effect that the veteran's physician believed that his 
continued deterioration was affecting his heart.  To any 
extent that such statement may be intended to link the 
veteran's death to his service or a service-connected 
disability, the Board notes that the Court has held that a 
claimant's lay statements relating what a medical 
professional told her, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the appellant's assertions in this regard do not 
provide a basis on which to reopen the claim.  

Regarding the copy of the veteran's death certificate 
submitted by the appellant, the Board notes that this is 
duplicative of evidence previously considered by the RO.  As 
this evidence was previously submitted, it is not new.  

In summary, the Board finds that none of the evidence added 
to the record since the last final decisions in February 1993 
or March 2001 relates to an unestablished fact necessary to 
substantiate the claim, namely link between the veteran's 
death and his active service or any service-connected 
disability.  As a result, the additional evidence received 
does not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the veteran's 
death.

The Board therefore concludes that the additional evidence 
received since the last final determinations in February 1993 
and March 2001 is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and it does not provide a basis 
for reopening.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


